Title: From Benjamin Franklin to Vergennes, 3 March 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, March 3. 1782.
I received the Letter your Excellency did me the honour of writing to me the 26th. past, enclosing an Official Paper on the Part of the Danish Court, relating to the Burning of some English Vessels on the Coast of Norway, by three American Ships. I shall not fail to transmit the same immediately to the Congress, who will, I make no doubt, enquire into the Facts alledged, and do there-upon what shall appear to be just & right, it being their constant and earnest Desire to avoid giving any Offence to Neutral Nations, as will appear by their Instructions to all armed Vessels, of which I have the honour to present a Copy.
In the meantime, as it is natural to expect, that those who exact a rigorous Observation of the Law of Nations, when their own Interest or Honour seems affected, should be themselves ready to show an Example of their own Regard for those Laws where the Interest of others is concerned, I cannot but hope the Court of Denmark will at length attend to a Demand long since made by me, but hitherto without Effect, that they would restore to the United States the Value of three Vessels amounting to Fifty Thousand Pounds Sterling. These Vessels were fair and good Prizes which had been made by our Ships of War, not on the Coast of Denmark but far distant on the high Seas, and were sent into Bergen as into a Port truly neutral: but there, contrary to the Law of Hospitality as well as the other Laws of Nations, they were forcibly wrested out of our Hands by the Governor of that Place, and delivered back to our Enemies. The Congress have not lost Sight of this Violence, but constantly expect Justice from the Equity and Wisdom of his Danish Majesty.
I am, with greatest Respect, Sir, Your Excellency’s Most obedient and most humble Servant
B Franklin
His Exy. Mr. Le Cte. De Vergennes
 
Endorsed: M. de R
Notation: Envoyé la traduction à M de Blôme
